Dove, J. On May 2, 1966, claimant, The Goodyear Tire and Rubber Company, filed its claim seeking payment for materials furnished to the Department of Public Works and Buildings, Division of Highways. A stipulation was entered into by and between the parties hereto, which provided as follows: “1. That materials were delivered to respondent at the special instance and request of the Department of Mental Health and the Highway Department; ‘ ‘ 2. That the statements attached to the complaint as exhibit A in the amount of $233.52 are due and owing; “3. That, as a result of a delay in billing, payment was not made prior to the closing of the biennial appropriations ; “4. That there is rightfully due claimant the sum of $233.52.” The Court is of the opinion that the claimant is justly entitled to a refund, since funds appropriated for such payments by the Division of Highways have lapsed. An award is accordingly made to claimant in the amount of $233.52.